Citation Nr: 0840747	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to an initial compensable rating for 
residuals of a perforation of the right tympanic membrane.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  He had periods of Acting Duty for Training (ACDUTRA) 
with the United States Naval Reserve between July 1963 and 
June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO denied the veteran's claims of entitlement 
to service connection for residuals of a neck injury and 
entitlement to service connection for residuals of a 
perforation of the right tympanic membrane (claimed as a 
"busted eardrum").  The veteran perfected an appeal as to the 
neck injury issue.

In a September 2003 rating action, the RO granted entitlement 
to service connection for residuals of a perforation of the 
right tympanic membrane and assigned a zero percent 
evaluation effective from July 2001.  The veteran 
subsequently expressed disagreement with the rating assigned.

In June 2004, the veteran appeared at the RO for a Travel 
Board hearing before a Veterans Law Judge (VLJ).  The 
transcript of that hearing is associated with the claims 
file.  The VLJ who conducted that hearing is no longer with 
the Board.

The veteran's claims were previously before the Board and 
remanded in September 2004, for further evidentiary 
development.

In January 2006, the Board again remanded the claim in order 
for the veteran to be scheduled for another Travel Board 
hearing.  That hearing was held before the undersigned VLJ in 
September 2008; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  A chronic neck disability was not manifested in service; 
arthritis of the cervical spine was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that any current cervical spine 
disability, to include arthritis, is etiologically related to 
the veteran's service.

2.  The veteran's service-connected residuals of a 
perforation of the right eardrum disability is assigned a 
noncompensable rating, the maximum rating available under 38 
C.F.R. § 4.87, Diagnostic Code 6211, and there are no 
exceptional circumstances.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the 
cervical spine is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable rating for residuals of a 
perforation of the right tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6211 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the claim of service connection for degenerative 
joint disease of the cervical spine, the veteran was advised 
of VA's duties to notify and assist in the development of the 
claim in letters dated in July 2001, May 2003, September 
2004, and January 2006.  A March 2006 letter informed the 
veteran of disability rating and effective date criteria.  
The claim was subsequently readjudicated in November 2007 and 
July 2008 supplemental statements of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As for the claim for increase, since the rating decision on 
appeal granted service connection for perforation of the 
right tympanic membrane and assigned an initial disability 
rating, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of the date of his claim and a noncompensable 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case in August 2005 that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  The claim was readjudicated in 
November 2007 and July 2008 SSOCs.  Mayfield, 444 F.3d at 
1328.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent VA and private treatment 
records have been secured.  The RO arranged for multiple VA 
examinations.  VA's duty to assist the veteran is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review of these matters.

II.  Service Connection Claim

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Degenerative joint disease 
(arthritis) may be presumed to have been incurred in service, 
if it is manifested to a degree of 10 percent or more within 
one year from separation from active service, even though 
there is no evidence of such disease during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. b38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran contends that he suffered injuries to his 
cervical spine in the course of his duties carrying boxes of 
supplies on ladders during active duty service.  He also 
reports that during a period of ACDUTRA in 1964, the forklift 
he was driving fell off the side of a ramp to an airplane, 
causing a neck injury.  The veteran reports that he did not 
seek medical attention for this injury during ACDUTRA, which 
was ending the day of the incident in question, but that a 
few days later he sought treatment by a private physician, 
and that this treatment continued for several years.  The 
veteran has testified that this physician is dead and that 
his medical records are unavailable.

The veteran's STRs show no complaints or findings related to 
neck injury.  The separation examination in June 1963 noted 
normal neck and spine examinations.  Treatment records from 
the veteran's service in the Naval Reserve likewise show no 
complaints or treatments related to his neck or cervical 
spine.  Reserve examinations in February 1964, September 
1964, June 1965, September 1965, February 1966, and August 
1967, all show normal neck and spine findings.  

In December 1994, the veteran was seen with complaints of 
neck stiffness and discomfort which had been present for the 
past month.  The veteran reported that he had originally 
injured his neck in a forklift accident during service.  X-
ray showed anterior spurring at C-5, but no evidence of 
fracture or location.  Degenerative joint disease was 
diagnosed.  Magnetic resonance imaging (MRI) in April 1995 
showed slight bulging disc and degenerative change causing a 
minimal ventral impression on the thecal sac at the C3-C4 
level bilaterally.

On VA examination in November 2001, the veteran reported a 
history of neck pain in service from carrying boxes and from 
the forklift accident.  The examiner noted painful motion on 
examination and positive X-ray findings.  The diagnosis was 
degenerative joint disease of the cervical spine.


A VA examination was conducted in February 2005; the examiner 
reviewed the veteran's claims folder, including the STRs, in 
conjunction with the examination.  He noted the veteran's 
reported history of injuries in service and private treatment 
in the years thereafter, as well as the veteran's current 
symptoms of neck pain and stiffness.  Examination showed 
tenderness to deep pressure of the C7 spinous process as well 
as limitation of cervical spine motion and complaints of pain 
on motion.  The examiner noted that review of the veteran's 
STRs showed no mention of neck injury during his enlistment.  
The examiner diagnosed degenerative joint disease of the 
cervical spine and noted that the diagnosis:

...can occur in normal people without a 
specific injury to their neck.  On the 
basis of the lack of recording of injury 
to his neck while in the service, it is 
not at least as likely as not that his 
present neck problem is related to his 
military service.  Should he be able to 
produce records immediately following 
discharge from the service in 1965, this 
further information might change my 
opinion but these records have apparently 
been destroyed.

There is no question that the veteran now has a cervical 
spine disability.  Degenerative joint disease (arthritis) is 
shown by X-ray.  However, no injury to or disability of the 
neck was diagnosed in service, and on the Reserves 
examinations as late as 1967, conducted approximately three 
years after the veteran alleges he injured his neck in the 
forklift accident, examination of the neck and spine was 
normal.  Objective evidence of chronic neck pathology was not 
demonstrated until several decades after separation from 
service.  Thus, the veteran's allegations of continuing 
persistent neck complaints after an injury in service are 
inconsistent with contemporaneous records, which (due to 
their nature) have greater probative value.

In light of the foregoing, the finding must be that a chronic 
neck disability was not manifested in service.  Accordingly, 
service connection for cervical spine disability on the basis 
that such disability became manifest in service and persisted 
(or on a presumptive basis for arthritis as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  To warrant 
direct service connection in these circumstances, the 
evidence must show that the veteran's cervical spine 
disability is related to an event, injury, or disease in 
service.  There is no competent medical evidence that relates 
the veteran's cervical spine disability to his service.  The 
only medical opinion addressing the question, that of the 
February 2005 VA examiner, is against the veteran's claim.  
The earliest postservice diagnosis of neck disability of 
record is in 1994, decades after the termination of the 
veteran's active duty and reserves service.  Notably, a 
lengthy time interval between service and the earliest 
medical documentation of the disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 F. 
3d 1330 (Fed. Cir. 2000).

The veteran's belief that his cervical spine disability was 
incurred in service cannot be considered competent evidence, 
as he is a layperson, untrained in determining medical 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

In short, since there is no evidence of a cervical spine 
disorder in service, no competent evidence that cervical 
arthritis was manifested in the first postservice year, and 
no competent evidence that relates the veteran's current 
cervical spine disability to his service, a preponderance of 
the evidence is against this claim and it must be denied.

III.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Perforation of the tympanic membrane is to be assigned a 
single, noncompensable evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6211.

Private physician's examination in June 2003 noted the 
veteran's history of barotrauma to the right ear during 
service, and recurrent right ear infections for 15 years 
following service.  The veteran reported that he had 
experienced no drainage from the ear over the past 20 years.  
No otalgia, otorrhea, or vertigo was present.  Examination 
showed intact and mobile tympanic membrane with small amount 
of membrane scar formation present.  The examiner diagnosed 
traumatic perforation of the right tympanic membrane which 
has now spontaneously healed several years later; no 
otolaryngology intervention was deemed necessary.

VA ears examination in June 2003 noted that the veteran's 
tympanic membrane was healed and that he had no infections 
since the 1970s.

The veteran contends that an initial compensable disability 
rating is warranted for residuals of right ear tympanic 
membrane perforation.  The record reflects, however, that 
this disability has been assigned the only evaluation 
available under Diagnostic Code 6211.  Since there is no 
schedular basis upon which to award a compensable rating, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

(The Board notes that service connection for hearing 
bilateral hearing loss is in effect; the rating of that 
disability is not currently on appeal.)

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for this disability or that the disability 
is symptomatic.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be to a compensable degree.  Consideration of an extra-
schedular evaluation is not warranted.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.

An initial compensable rating for residuals of a perforation 
of the right tympanic membrane is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


